Case 3:17-cv-01375-DMS-MDD Document 670 Filed 03/11/19 PageID.38072 Page 1 of 7




    1
      David A. Nelson (pro hac vice)             Karen P. Hewitt (SBN 145309)
    2 (Ill. Bar No. 6209623)                     kphewitt@jonesday.com
      davenelson@quinnemanuel.com                Randall E. Kay (SBN 149369)
    3 QUINN EMANUEL URQUHART                     rekay@jonesday.com
      & SULLIVAN, LLP                            JONES DAY
    4 500 West Madison St., Suite 2450           4655 Executive Drive, Suite 1500
      Chicago, Illinois 60661                    San Diego, California 92121
    5 Telephone: (312) 705-7400                  Telephone: (858) 314-1200
      Facsimile: (312) 705-7401                  Facsimile: (844) 345-3178
    6
                                                 [Additional counsel identified on
    7 Scott L. Watson (SBN 219147)               signature page]
      scottwatson@quinnemanuel.com
    8 QUINN EMANUEL URQUHART                     Attorneys for Plaintiff and
      & SULLIVAN, LLP                            Counterclaim Defendants
    9 865 South Figueroa Street, 10th Floor      QUALCOMM INCORPORATED
      Los Angeles, CA 90017                      AND
   10 Telephone: (213) 443-3000                  QUALCOMM TECHNOLOGIES,
      Facsimile: (213) 443-3100                  INC.
   11
   12
   13                       UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF CALIFORNIA
   14
   15 QUALCOMM INCORPORATED,                  Case No. 3:17-cv-1375-DMS-MDD
   16                    Plaintiff,           QUALCOMM INCORPORATED’S
   17                                         REVISED PROPOSED VERDICT
             v.
                                              FORM
   18
   19 APPLE INC.,                             Trial Date: March 4, 2019
   20                    Defendant.
   21                                         Judge: Hon. Dana M. Sabraw
   22 AND RELATED COUNTERCLAIMS
   23
   24
   25
   26
   27
   28

                                                QUALCOMM REVISED PROPOSED VERDICT FORM
                                                              Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 670 Filed 03/11/19 PageID.38073 Page 2 of 7




    1                   FINDINGS ON INFRINGEMENT CLAIMS
    2       A.    Infringement
    3       Has Qualcomm proven by a preponderance of the evidence that Apple has
    4       infringed the following asserted patent claims:
    5       1.    U.S. Patent No. 8,838,949 (“the ’949 patent)
    6                Claim 1          Yes ____ No ____
    7                Claim 2          Yes ____ No ____
    8       2.    U.S. Patent No. 9,535,490 (“the ’490 patent”)
    9                Claim 31         Yes ____ No ____
   10       3.    US Patent No. 8,633,936 (“the ’936 patent”)
   11                Claim 19         Yes ____ No ____
   12                Claim 27         Yes ____ No ____
   13
   14       B.    Willful Infringement
   15       4.    Has Qualcomm proven by a preponderance of the evidence that
   16             Apple’s infringement of any of the claims of the ’949 patent was
   17             willful?
   18                Yes ____ No ___
   19       5.    Has Qualcomm proven by a preponderance of the evidence that
   20             Apple’s infringement of any of the claims of the ’490 patent was
   21             willful?
   22                Yes ____ No ___
   23       6.    Has Qualcomm proven by a preponderance of the evidence that
   24             Apple’s infringement of any of the claims of the ’936 patent was
   25             willful?
   26                Yes ____ No ___
   27
   28
                                               -1-
                                                  QUALCOMM REVISED PROPOSED VERDICT FORM
                                                                Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 670 Filed 03/11/19 PageID.38074 Page 3 of 7




    1                      FINDINGS ON INVALIDITY DEFENSE
    2 Please answer this question regardless of your findings with respect to infringement.
    3        A.    Inventorship
    4        7.    Has Apple proven by clear and convincing evidence that the ’949
    5              patent is invalid for failing to meet the requirement to name all actual
    6              inventors?
    7                  Yes ____ No ____
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                -2-
                                                   QUALCOMM REVISED PROPOSED VERDICT FORM
                                                                 Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 670 Filed 03/11/19 PageID.38075 Page 4 of 7




    1                              FINDINGS ON DAMAGES
    2        A.     Reasonable Royalty
    3 If you found any asserted claim of the ’949 patent infringed and not invalid, please
    4 answer Question 8. Otherwise, proceed to Question 9.
    5        8.     For the ’949 patent, what do you award as a reasonable royalty per unit
    6               sold?
    7               $_____________
    8               Applying the royalty, what do you award as total damages as to the
    9               ’949 patent?
   10               $_____________
   11 If you found any asserted claim of the ’490 patent infringed, please answer Question
   12 9. Otherwise, proceed to Question 10.
   13        9.     For the ’490 patent, what do you award as a reasonable royalty per unit
   14               sold?
   15               $_____________
   16               Applying the royalty, what do you award as total damages as to the
   17               ’490 patent?
   18               $_____________
   19 If you found any asserted claim of the ’936 patent infringed, please answer Question
   20 10.
   21        10.    For the ’936 patent, what do you award as a reasonable royalty per unit
   22               sold?
   23               $_____________
   24               Applying the royalty, what do you award as total damages as to the
   25               ’936 patent?
   26               $_____________
   27 Stop. Please sign and date the verdict form.
   28
                                                -3-
                                                   QUALCOMM REVISED PROPOSED VERDICT FORM
                                                                 Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 670 Filed 03/11/19 PageID.38076 Page 5 of 7




    1 You have now reached the end of the verdict form and should review it to ensure it
    2
        accurately reflects your unanimous determinations. The Presiding Juror should then
    3
        sign and date the verdict form in the spaces below and notify the Courtroom Deputy
    4
    5 that you have reached a verdict. The Presiding Juror should retain possession of the
    6
        verdict form and bring it when the jury is brought back into the courtroom.
    7
    8
    9 Date: __________                        By: _____________________
   10
                                                       Presiding Juror
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                 -4-
                                                    QUALCOMM REVISED PROPOSED VERDICT FORM
                                                                  Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 670 Filed 03/11/19 PageID.38077 Page 6 of 7




    1
        DATED: March 11, 2019              Respectfully Submitted,
    2
    3
                                        By /s/ Michelle Ann Clark
    4
    5                                      QUINN EMANUEL URQUHART &
                                           SULLIVAN, LLP
    6                                      David A. Nelson (pro hac vice)
                                           (Ill. Bar No. 6209623)
    7                                      davenelson@quinnemanuel.com
                                           Nathan A. Hamstra (pro hac vice)
    8                                      (Ill. Bar No. 6286325)
                                           nathanhamstra@quinnemanuel.com
    9                                      500 West Madison St., Suite 2450
                                           Chicago, Illinois 60661
   10                                      Telephone: (312) 705-7400
                                           Facsimile: (312) 705-7401
   11
                                           Scott L. Watson (SBN 219147)
   12                                      scottwatson@quinnemanuel.com
                                           Valerie A. Lozano (SBN 260020)
   13                                      valerielozano@quinnemanuel.com
                                           Patrick T. Schmidt (SBN 274777)
   14                                      patrickschmidt@quinnemanuel.com
                                           865 South Figueroa Street, 10th Floor
   15                                      Los Angeles, CA 90017
                                           Telephone: (213) 443-3000
   16                                      Facsimile: (213) 443-3100
   17                                      Richard W. Erwine (pro hac vice)
                                           (N.Y. Bar No. 2753929)
   18                                      richarderwine@quinnemanuel.com
                                           Alexander Rudis (pro hac vice)
   19                                      (N.Y. Bar No. 4232591)
                                           alexanderrudis@quinnemanuel.com
   20                                      51 Madison Avenue, 22nd Floor
                                           New York, NY 10010
   21                                      Telephone: (212) 849-7000
                                           Facsimile: (212) 849-7100
   22
                                           Sean S. Pak (SBN 219032)
   23                                      seanpak@quinnemanuel.com
                                           Michelle A. Clark (SBN 243777)
   24                                      michelleclark@quinnemanuel.com
                                           50 California Street, 22nd Floor
   25                                      San Francisco, CA 94111
                                           Telephone: (415) 875-6600
   26                                      Facsimile: (415) 875-6700
   27
   28
                                           -5-
                                              QUALCOMM REVISED PROPOSED VERDICT FORM
                                                            Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 670 Filed 03/11/19 PageID.38078 Page 7 of 7




    1                                      JONES DAY
                                           Karen P. Hewitt (SBN 145309)
    2                                      kphewitt@jonesday.com
                                           Randall E. Kay (SBN 149369)
    3                                      rekay@jonesday.com
                                           John D. Kinton (SBN 203250)
    4                                      jkinton@jonesday.com
                                           Kelly V. O’Donnell (SBN 257266)
    5                                      kodonnell@jonesday.com
                                           4655 Executive Drive, Suite 1500
    6                                      San Diego, California 92121
                                           Telephone: (858) 314-1200
    7                                      Facsimile: (858) 345-3178
    8                                      Attorneys for Plaintiff and
                                           Counterclaim Defendants
    9                                      QUALCOMM INCORPORATED and
                                           QUALCOMM TECHNOLOGIES, INC.
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                           -6-
                                              QUALCOMM REVISED PROPOSED VERDICT FORM
                                                            Case No. 3:17-cv-1375-DMS-MDD
